internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 9-plr-118614-00 date date number release date index number 2601-dollar_figure legend addition date grandparent settlor trustee trust s dear this is in response to your letter dated date and subsequent correspondence requesting a ruling regarding the generation-skipping_transfer gst tax consequences of the trustee’s proposed reconstitution of a single trust estate into three trust estates pursuant to the terms of the trust instrument prior to date settlor executed a_trust instrument creating three trusts one for each of her three great-grandchildren trustee represents that approximately years after the trusts were created when trustee began serving as trustee of trusts trustee discovered that the prior trustee of trusts maintained only one undivided trust estate rather than three separate trust estates as required by the terms of the trust instrument trustee proposes to petition a local court for permission to divide the single trust estate into three separate trust estates based upon an allocation of distributions and revenue plr-118614-00 beginning on date trustee represents that date was the tax year-end of the trusts and as of date distributions to the beneficiaries of the trusts had been identical based upon the core value of the trust estate apportioned to each trust trustee further represents that after date distributions from the trusts were no longer equivalent amongst the beneficiaries resulting in different core values of the trust estate apportioned to each trust finally trustee represents that it is not in possession of adequate_records prior to date to trace transactions relating to the trusts prior to that date trustee has also represented that the great-grandchildren’s grandparent was the transferor of the addition into the trusts in trustee represents that the addition is exempt from gst tax because grandparent’s gst_exemption under sec_2631 of the internal_revenue_code code was sufficient at her death for the automatic allocation rule_of sec_2632 to cause the inclusion_ratio of addition and any appreciation thereto to be zero trustee has requested a ruling that the trustee’s proposed reconstitution of the single trust estate maintained by the prior trustee of the trusts into three trust estates as required by the trust instrument a will not cause the trusts to lose their exemption from the gst tax by reason of section b of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations b will not constitute additions to the trusts under sec_26_2601-1 c will not cause the trusts and the trustee to be subject_to the gst tax under sec_2601 and d will not cause future distributions to skip persons from the trusts to be subject_to the gst tax under sec_2601 law and analysis sec_2601 of the code imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person under section a of the act the gst tax is generally applicable to generation- skipping transfers made after date however under section b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is plr-118614-00 the transferor sec_2632 provides that any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows - a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_2654 provides that the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts sec_26_2654-1 provides that if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for the purposes of chapter sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter by reason of b a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to chapter the non-chapter portion and a portion subject_to chapter the chapter portion each with a separate inclusion_ratio as defined in sec_2642 the non-chapter portion represents the value of the assets of the trust as it existed on date the applicable_fraction as defined in sec_2642 for the non-chapter portion is deemed to be and the inclusion_ratio for such portion is the chapter portion of the trust represents the value of all additions made to the trust after date the inclusion_ratio for the chapter portion is determined under sec_2642 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust exempt from the gst tax under sec_26_2601-1 sec_26_2601-1 and sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause a_trust exempt from the gst tax pursuant to sec_26_2601-1 to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer plr-118614-00 in this case trustee is petitioning the court to reconstitute the single trust estate into three trust estates as required by the terms of the trust instrument this action is necessary to carry out the original terms of the trust instrument which were ignored by the prior trustee if the court orders the division of the trust estate into three trust estates as requested in the petition the reconstitution of the trusts will not result in a shift of any beneficial_interest in the trusts to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the reconstitution further the proposed reconstitution will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in the trust instrument because grandparent made a post-date addition to the single trust estate the single trust estate and each of the three resulting trusts will be deemed to consist of two separate portions for gst purposes a non-chapter portion and a chapter portion pursuant to sec_2654 sec_26_2601-1 and sec_26_2654-1 it has been represented that the chapter portion of the single trust estate has an inclusion_ratio of zero pursuant to the provisions of sec_2642 as a result of the automatic allocation at grandparent’s death of grandparent’s remaining gst tax exemption under sec_2632 to the addition based upon the facts provided and the representations made we conclude that the non-chapter portion of each resulting trust will not lose its exempt status for gst tax purposes as a result of the reconstitution because the standards set forth in sec_26_2601-1 have been satisfied in addition we conclude that the proposed reconstitution will not constitute an addition to the trusts within the meaning of section b a of the act and sec_26_2601-1 will not cause the trusts and the trustee to be subject_to the gst tax under sec_2601 and will not cause future distributions to skip persons from the trusts to be subject_to the gst tax under sec_2601 with regard to the chapter portion of each resulting trust no guidance has been issued concerning changes that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in a inclusion_ratio of zero at a minimum a change that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust based upon the facts provided and the representations made we conclude that the reconstitution of the trusts would not cause the chapter portion of each resulting trust to lose its gst tax exempt status will not constitute an addition to the trusts within the meaning of section b a of the act and sec_26_2601-1 will not cause the trusts and the trustee to be subject_to the gst tax under sec_2601 and will not cause future distributions to skip persons from the trusts to be subject_to the gst tax under sec_2601 plr-118614-00 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied to the effect that the submitted computation of the single trust estate into the three resulting trusts accurately divides the single trust estate into three trust estates as of date this ruling is directed only to the trustee requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the trustee the rulings contained in this letter are based upon information and representations submitted by the trustee and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely frances d schafer counsel to the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
